

AGREEMENT REGARDING DISPOSITION
OF ASSETS AND LEASE AMENDMENTS


THIS AGREEMENT REGARDING DISPOSITION OF ASSETS AND LEASE AMENDMENTS (this
“Agreement”) is entered into as of July 29, 2016, by and between SABRA HEALTH
CARE REIT, INC., a Maryland corporation (“Sabra”), and GENESIS HEALTHCARE INC.,
a Delaware corporation (“Genesis”), with reference to the following Recitals:
RECITALS
A.Subsidiaries of Sabra, as landlord (collectively, “Landlord”) and subsidiaries
of Genesis, as tenant, (collectively, “Tenant”) are parties to certain Leases
and Master Leases (as amended from time to time, collectively, the “Leases”)
with respect to inter alia, those certain healthcare facilities identified on
Schedule 1 attached hereto (each a “Subject Facility” and, collectively, the
“Subject Facilities”).
B.Subject to the terms and conditions set forth herein, the parties mutually
desire to cause the Subject Facilities to be sold to unaffiliated third parties
and to provide for the early termination of the applicable Lease with respect to
each Subject Facility concurrently with the consummation of each such sale.
C.As a condition to Sabra’s willingness to execute and deliver this Agreement,
the parties have also included the provisions of Section 5 below with respect to
the Leases, Transferred Facilities and guaranties of leases relating thereto.
NOW, THEREFORE, in consideration of the recitals set forth above (which by this
reference are incorporated herein) and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
1.Agreement to Market for Sale. Tenant intends to enter into brokerage
agreements with Blueprint Healthcare Real Estate Advisors (“Blueprint”) and/or
other commercial real estate brokers reasonably acceptable to Landlord for the
sale of the Subject Facilities. Landlord hereby agrees to use commercially
reasonable efforts to cooperate with the sale of the Subject Facilities;
provided, however, that Tenant hereby acknowledges and agrees that Landlord
shall have no obligation to sell any Subject Facility unless the net sales
proceeds to be delivered to Landlord upon the closing of such sale are
acceptable to Landlord and Tenant in their reasonable, discretion. The parties
acknowledge that each sale of a Subject Facility or group of Subject Facilities
under a PSA (as defined below) is intended to be an independent transaction and
not contingent upon the closing of the sale of another Subject Facility outside
of the subject PSA.
2.Tenant’s and Landlord’s Agreement to Cooperate in Sale. Tenant hereby agrees
to use its commercially reasonable efforts to facilitate the sale of the Subject
Facilities, including, without limitation, by (a) entering into, and faithfully
complying with, commercially reasonable purchase and sale agreements (each a
“PSA”) and operations transfer agreements (each an “OTA”) with any proposed
purchaser thereof (or its designee, and in such capacity, the “New Operator”),


1

--------------------------------------------------------------------------------




which are reasonably acceptable to Tenant and shall, inter alia, (i) provide for
the proration of operational revenues and expenses, (ii) include commercially
reasonable and customary representations and warranties from Tenant as to
physical plant and operational matters and reasonable and customary post-closing
indemnities for operational liabilities, including improper billings, from a
net-worth entity reasonably acceptable to the New Operator (iii) provide for the
conveyance to the New Operator of Tenant’s interest in the personal property at
the Subject Facilities as of the closing thereunder (but specifically excluding
any IT equipment and any personal property owned by third parties or affiliates
of Genesis other than Tenant) for value agreed by Tenant; and (iv) grant the New
Operator reasonable access to the Premises and Tenant’s books and records
relating to the operations thereof (but specifically excluding the policies and
procedure manuals and other proprietary information of Tenant); (b) reasonably
cooperating (at New Operator’s sole cost and expense) with the New Operator in
connection with its efforts to obtain the licenses, permits and other
authorizations needed to operate the applicable Subject Facilities for their
current use from and after the sale thereof, including, without limitation, by
filing, submitting or otherwise distributing such applications and notices as
the New Operator may reasonably request; (c) in Tenant’s capacity as the party
in possession of the Subject Facilities, delivering such customary affidavits as
the title company handling the sale of the Subject Facilities may reasonably
require in order to issue the title policy required under the applicable PSA;
and (d) continuing to operate the Subject Facilities in material compliance with
all legal and licensing requirements as set forth in the Leases. Tenant also
agrees to promptly reimburse Landlord for its reasonable out of pocket legal
fees and costs incurred in connection the execution and delivery of this
Agreement and the sale of the Subject Facilities. Subject to the provisions of
Section 1 above, Landlord hereby agrees to use its commercially reasonable
efforts to cooperate with, and assist where necessary, Tenant with its
facilitation of the sale of the Subject Facilities, including, without
limitation, by (a) joining in the execution and delivery of each PSA for
purposes of agreeing to convey title to the Subject Facilities and related
landlord personal property to the prospective purchasers of the Subject
Facilities (“Purchasers”) at closing, (b) cooperating with the due diligence
investigations of any such Purchasers, and (c) providing Purchasers and their
representatives, subject to the terms of commercially reasonable confidentiality
agreements, access to all books, records, files, reports, and information that
are (I) in Landlord’s control or possession, (II) relate to the applicable
Subject Facilities, and (III) would typically be disclosed in connection with
the sale of a commercial healthcare facility as contemplated hereunder.
3.Agreement to Amend the Leases; Base Rent Reduction. Landlord and Tenant hereby
agree that on and subject to the terms and conditions set forth herein, the
applicable Lease shall be amended to release therefrom any and all rights,
duties and obligations, including, without limitation, rights of occupancy and
use and duties and obligations for certain rent and other payment obligations,
solely with respect to the applicable Subject Facility on and as of 11:59 p.m.
on the date immediately prior to the date on which the closing of the sale of
such Subject Facility occurs (as applicable to each Subject Facility, the
“Termination Date”). Effective as of the applicable Termination Date, the annual
Base Rent payable under the Lease shall be reduced by the product of (a) the net
sales proceeds payable to Landlord in connection with the sale of such Subject
Facility (after deducting closing and transaction costs incurred, but without
regard to operating prorations (which shall be to the benefit or cost of
Tenant)), and (b) Seven and one-half percent (7.5%) (the applicable “Rent Credit
Amount”). Rent Credit Amounts attributable to the sales of Subject


2

--------------------------------------------------------------------------------




Facilities that (i) are leased under the Arden, Kentucky and Ohio Leases shall
be applied to each such applicable Lease, (ii) are leased under any other Lease
shall be applied to the Connecticut, Other Centers and Revolver Leases (the
“Allocated Leases”) in the following percentages: (A) Connecticut = 16.62%; (B)
Other Centers = 21.42%; and (C) Revolver = 61.96%. Tenant acknowledges that it
is anticipated that the annual Base Rent payable by Tenant under the terms of
the applicable Leases immediately prior to the Termination Date that is
attributable to any Subject Facility (in each case, a “Subject Facility Base
Rent Amount”) that is sold will be greater than the applicable Rent Credit
Amount associated with such Subject Facility (in each case, the “Subject
Facility Rent Credit Amount”) and that Landlord is not willing to release Tenant
from its obligation to pay the amount equal to the difference between the
Subject Facility Base Rent Amount and the Subject Facility Rent Credit Amount
(such difference, the “Subject Facility Excess Rent”). Within thirty (30) days
following the execution and delivery of this Agreement, Landlord and Tenant
shall enter into amendments to each of the applicable Leases as are necessary to
effectuate the changes to the expiration dates of the Initial Terms and Base
Rent amounts set forth in the first five (5) columns of the lease amendment
summary attached hereto as Schedule 2 (“Lease Amendment Summary”). As further
reflected in the Lease Amendment Summary, at such time as a sale of the last
Subject Facility leased under the applicable Arden, Kentucky and Ohio Leases
occurs all Subject Facility Excess Rent with respect thereto shall be
reallocated to the Base Rent payment obligations under the Allocated Leases in
the following percentages: (A) Connecticut = 16.62%; (B) Other Centers = 21.42%;
and (C) Revolver = 61.96%. The Base Rent payable under such Allocated Leases
shall also be subject to such reductions at the time periods and in such amounts
as are specified in the column entitled “Additional Provisions” set forth in the
Lease Amendment Summary (the “Base Rent Reductions”). The parties agree to
cooperate with one another and execute such lease amendments as are necessary
from time to time to evidence the reallocation of the Subject Facility Excess
Rent and Base Rent Reductions described above.
4.HUD Debt. The parties hereto acknowledge that certain of the Subject
Facilities are subject to HUD debt (the “HUD Facilities”) and that the repayment
or assumption of such debt will be necessary to effectuate the sale of such HUD
Facilities. Nevertheless, the parties desire to market such HUD Facilities for
sale under mutually acceptable terms with the understanding that (a) such HUD
Facilities are pledged under a Lease that includes properties other than the HUD
Facilities and it will be necessary to amend the HUD loan documents and such
Lease in order to consummate a sale, and (b) the additional costs and expenses
incurred in connection with the sale of the HUD Facilities (including, without
limitation, any loan assumption and/or prepayment fee) shall be borne by
Genesis.
5.Remaining Leases; Cooperation regarding Transferred Facilities. The parties
hereto acknowledge that, in addition to the sale of the Subject Facilities
contemplated hereunder, Sabra is considering the sale or joint venture of the
ownership interest in other facilities subject to the Leases, as amended in
accordance with the terms hereinabove. In connection with any such sale or joint
venture, it may be necessary to (a) create a separate lease or master lease
governing Tenant’s lease obligations with respect to such sold or joint ventured
property, and/or (b) reallocate the Base Rent payable under the Leases to more
appropriately reflect the economic performance of the assets thereunder.
Accordingly, Landlord shall have the right from time to time during the
applicable lease term, by notice to Tenant, to require that Tenant execute an
amendment to the


3

--------------------------------------------------------------------------------




applicable Lease pursuant to which one or more facilities (individually, a
“Transferred Facility” or collectively, “Transferred Facilities”) are separated
and removed from the applicable Lease, and, in such event, simultaneously with
the execution of such amendment, Landlord (or the subsequent owner) and Tenant
(or its affiliate) shall execute a substitute lease with respect to such
Transferred Facilities (each a “Substitute Lease”), provided, however, that in
no event shall Landlord seek to amend any Lease to include the Eagle Crest
facility (formerly known as the Carmichael facility) located at 8336 Fair Oaks
Blvd., Carmichael, CA (“Eagle Crest”). The economic terms of any such amendment
to such Lease, the related Substitute Lease and any other Lease impacted thereby
shall be subject to good faith negotiations and mutually acceptable to Landlord
and Tenant; provided, however, in no event shall such economic terms increase
Tenant’s overall payment obligations from the obligations due under the
applicable Leases prior to such transaction. In connection with any such
transaction, Genesis hereby agrees to execute and deliver (a) a new guaranty of
lease with respect to the obligations due under the Substitute Lease, and (b) an
amended and restated guaranty of lease with respect to the obligations due under
any Leases amended in connection therewith.
6.Term of this Agreement; Default. Unless extended in writing by the parties
hereto, this Agreement, and all rights and obligations hereunder, shall
automatically terminate with respect to any remaining Subject Facilities if a
contract for the sale of such Subject Facilities has not been executed and
consummated on or before October 31, 2017. For the avoidance of doubt, if a
material default occurs hereunder and such default is not cured within sixty
(60) days following written notice thereof, the same shall constitute an Event
of Default under the subject Leases and the non-defaulting party’s rights and
remedies under such Leases in connection with such default shall survive the
expiration of this Agreement.
7.Sale of Additional Facilities. Landlord acknowledges that Tenant may elect to
market, or cause Blueprint to market, the Subject Facilities for sale along with
certain other healthcare facilities which Genesis and/or its direct or indirect
affiliates currently lease from third party landlords (such landlords the “Third
Party Landlords” and each such sale, a “Combined Sale”). Landlord acknowledges
that any consummation of a Combined Sale shall be subject in all respects to the
mutual consent of Landlord and the applicable Third Party Landlords. Landlord
agrees to negotiate in good faith with Tenant regarding a sale of Eagle Crest
and the reallocation of the rent allocated to Eagle Crest among the Connecticut
and Other Centers Leases.
8.Miscellaneous.
(a)This Agreement shall constitute the entire agreement between the parties with
respect to the subject matter hereof, and no variation or modification thereof
shall be valid and enforceable, except by an agreement in writing, executed and
approved in the same manner as this Agreement.
(b)If any party commences an action against another other to interpret or
enforce any of the terms of this Agreement or because of the breach by another
party of any of the terms hereof, the losing party shall pay to the prevailing
party reasonable attorneys’ fees, costs and expenses incurred in connection with
the prosecution or defense of such action, whether or not the action is
prosecuted to a final judgment.


4

--------------------------------------------------------------------------------




(c)This Agreement shall inure solely to the benefit of the parties hereto and
their respective successors and assigns. No third party shall have the right to
derive or claim any benefit hereunder and shall have no right to enforce or rely
upon any provision of this Agreement.
(d)This Agreement shall be governed by and construed and enforced in accordance
with the applicable laws of the state of California, without regard to the
conflict of laws rules thereof; provided that that the law of the applicable
state or commonwealth shall govern procedures for enforcing, in the respective
state or commonwealth, provisional and other remedies directly related to each
Subject Facility.
(e)Each party will, whenever and as often as it shall be reasonably requested so
to do by another party, cause to be executed, acknowledged or delivered, any and
all such further instruments and documents as may be necessary or proper, in the
reasonable opinion of the requesting party, in order to carry out the intent and
purpose of this Agreement.
(f)This Agreement may be executed and delivered (including by facsimile or
Portable Document Format (pdf) transmission) in counterparts, all of which
executed counterparts shall together constitute a single document. Signature
pages may be detached from the counterparts and attached to a single copy of
this document to physically form one document. Any such facsimile documents and
signatures shall have the same force and effect as manually-signed originals and
shall be binding on the parties hereto.




5

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date first set forth above.
GENESIS:
GENESIS HEALTHCARE, INC.,
a Delaware corporation




By:    /s/ Michael Sherman                
Name:    Michael Sherman                
Title:    Senior Vice President                




[SIGNATURES CONTINUE ON NEXT PAGE]


S-1

--------------------------------------------------------------------------------




SABRA:
SABRA HEALTH CARE REIT, INC.,
a Maryland corporation




By:    /s/ Talya Nevo-Hacohen            
Name:    Talya Nevo-Hacohen                
Title:    Chief Investment Officer            






S-2

--------------------------------------------------------------------------------





SCHEDULE 1


SCHEDULE OF SUBJECT FACILITIES


Facility Name
Facility Address
Type of Facility
Licensed Beds
Bradford Square Care and Rehabilitation Center
1040 U.S. 127
South Frankfort, KY 40601
SNF
100
Klondike Care and Rehabilitation Center
3802 Klondike Lane
Louisville, KY 40218
SNF
62
Regency Care and Rehabilitation Center
1550 Raydale Drive
Louisville, KY 40219
SNF
110
Kensington Manor Care and Rehabilitation Center
225 St. John Road
Elizabethtown, KY 42701

SNF
82
Countryside Care and Rehabilitation Center
47 Margo Avenue
Bardwell, KY 42023
SNF
61
Hopkins Care and Rehabilitation Center
460 South College Street
Woodburn, KY 42170
SNF
50
Heartland Villa Care and Rehabilitation Center
8005 U.S. Highway 60 West
Lewisport, KY 42351
SNF
69
Edmonson Care and Rehabilitation Center
813 South Main Street
Brownsville, KY 42104
SNF
94
Colonial Manor Care and Rehabilitation Center
2365 Nashville Road
Bowling Green, KY 42101
SNF
48
Barkley Center
4747 Alben Barkley Drive
Paducah, KY 42001
SNF
86
Magnolia Village Care and Rehabilitation Center
1381 Campbell Lane
Bowling Green, KY 42101
SNF
60
Hillside Villa Care and Rehabilitation Center
1500 Pride Avenue
Madisonville, KY 42341
SNF
71
Heritage Place Assisted Living Center
3362 Buckland Square
Owensboro, KY 42301
SNF
68
Bridge Point Care and
Rehabilitation Center
7300 Woodspoint Drive
Florence, KY 41045


SNF
151



Schedule 1-1

--------------------------------------------------------------------------------




Facility Name
Facility Address
Type of Facility
Licensed Beds
Sylvania Care and
Rehabilitation Center
5757 Whiteford Road
Sylvania, OH 43560


SNF
150
New Lexington Care
and Rehabilitation Center
920 South Main Street
New Lexington, OH 43764
SNF
100
Point Place Care and
Rehabilitation Center
6101 North Summit
Toledo, OH 43611
SNF
98
Perrysburg Care and
Rehabilitation Center
28546 Starbright Boulevard
Perrysburg, OH 43551
SNF
93
Bryan Care and
Rehabilitation Center
1104 Wesley Avenue
Bryan, OH 43506
SNF
159
Twin Rivers Care and
Rehabilitation Center
395 Harding Avenue
Defiance, OH 43512
SNF
93
New Lebanon Care and
Rehabilitation Center
101 Mills Place
New Lebanon, OH 45345
SNF
120
Butte Care and
Rehabilitation Center
2400 Continental Drive
Butte, MT 59701


SNF
100
Whitefish Care and
Rehabilitation Center
1305 E. Seventh Street
Whitefish, MT 59937


SNF
100
Deer Lodge Care and
Rehabilitation Center
1100 Texas Avenue
Deer Lodge, MT 59722


SNF
(HUD Facility)
60
Missouri River Care and
Rehabilitation Center
1130 Seventeenth Ave. S.
Great Falls, MT 59405


SNF
(HUD Facility)
278
Decatur Township Care and
Rehabilitation Center
4851 Tincher Road
Indianapolis, IN 46221
SNF
88
Fountain City Care and
Rehabilitation Center
5131 Warm Springs Road
Columbus, GA 31909


SNF
210
Etowah Landing Care and
Rehabilitation Center
809 South Broad Street
Rome, GA 30161
SNF
100
Arden House
850 Mix Avenue
Hamden, Connecticut


SNF
(HUD Facility)
360





Schedule 1-2

--------------------------------------------------------------------------------





SCHEDULE 2


LEASE AMENDMENT SUMMARY






[schedule21.jpg]




Schedule 2-1